DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Terminal Disclaimer
The terminal disclaimer filed on Jan. 21, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Application No. 15/421,350 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Oath/Declaration
Declaration filed under 37 C.F.R. 1.132 on Jan. 19, 2021 has been fully considered but is not persuasive to overcome the obviousness conclusion of this case as the data is not commensurate in scope with the instant claims (See Response to Arguments for details).

Withdrawn Claim Rejections
The provisional rejection of claims 1, 3-5, 7-19 and 21 as being unpatentable over claims 1 and 4-12 of copending Application No. 15/421,350 in view of Sandstrom Sandstrom II) is hereby withdrawn in view of the Terminal Disclaimer filed on Jan. 21, 2021.

Maintained Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter 

Claims 1, 4-5, 7-19 and 21-22 remain rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (KR 2009/0054540; published: Jun. 1, 2009; of record), in view of Sandstrom et al. (US 2012/0269754; published: Oct. 25, 2012; of record; referred herein as Sandstrom I).
The English language translation of KR 2009/0054540 was previously provided. The passages cited below which indicate the teachings of the ‘540 publication are based on its English translation.
Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
Jin et al. is directed to a water-in-oil makeup cosmetic composition having durability without transfer externally (Title).  Jin et al. teach a cosmetic composition (water-in-oil make-up product) containing silicon resin and acrylate based copolymer (limitations of instant claims 1 and 21; Abstract).  The silicon resin is selected from the group consisting of trimethyl-siloxysilicate, phenylpropyldimethyl-siloxysilicate, trimethyl-siloxysilicate/dimethicone crosspolymer, dimethicone/vinyltrimethylsiloxysilicate crosspolymer, polyphenylsilsesquioxane, polypropylsilsesquioxane and dimethicone/silsesquioxane copolymer (limitations of instant claims 1, 7-9 and 21; Abstract).  The acrylate copolymer is selected from the group consisting of acrylates copolymer, acylates/alkyl methacrylate copolymer, acylates/acrylamide copolymer, acrylates/polytrimethylsiloxymethacylate copolymer and acrylates/VP copolymer (limitations of instant claims 1, 10-11 and 21; Abstract).  As detailed in the Examples, Jin et al. teach wherein the composition comprises silicone acrylate copolymer and the at least one silicone elastomer resin in a 1:1 weight ratio, and wherein the composition further comprises a colorant titanium oxide and iron oxide (limitations of instant claims 5, 14 and 17; ¶ bridging p. 4-5).
Jin et al. teach wherein the abovementioned emulsion comprises a volatile oil such as cyclopentasiloxane and straight chain or branched chain hydrocarbon isoparaffins having 8-20 carbon atoms (limitation of instant claims 12-13; p. 4).
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
	(a) Although Jin et al. teach wherein the abovementioned composition comprises colorants such as titanium oxide, they do not teach wherein the coloring agent is a surface-treated pigment selected from the group consisting of organosilanes and halogenated organosilanes (e.g., perfluorooctyltriethoxysilane), as required by instant claims 1, 4 and 21-22.  However, this deficiency is cured by Sandstrom et al.
	Sandstrom I is directed to make-up compositions (e.g. lip composition), wherein the compositions can be in the form of emulsions (w/o or o/w) and comprises a particulate colorant ([0074]).  The particulate colorant comprises (i) a particulate modifying agent; and (ii) a first colorant bonded to the surface of the particulate modifying agent ([0047]).  Sandstrom I teach that the surface treatment (of the particulate colorant) can be with a fluoroalkylsilane, and in particular they may be 
	(b) Jin et al. and Sandstrom I do not specifically teach the claimed weight ratios of the surface-treated pigment and silicone elastomer resin, the dendritic silicone acrylate copolymer and surface-treated pigment and the surface-treated pigment and silicone elastomer resin, as required by instant claims 15-16, 18-19 and 21.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	(a) The disclosures of Jin et al. and Sandstrom I are each directed to oil-in-water makeup compositions comprising coloring agents.  Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine their respective teachings and to substitute the coloring agent of Jin et al. with an surface-treated pigment (e.g., perfluorooctyl triethyoxysilane), as instantly claimed, with a reasonable expectation of success, at the time of the instant application.  A person of ordinary skill would have been motivated to do so because Sandstrom I teach that these surface treatments may be any such treatment that modifies the surface of the modifying agent which may make the particles more hydrophobic or more dispersible in a vehicle or may increase the adhesion of the first colorant to the modifying agent ([0055]).

Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Furthermore, with regards to the concentration of the three claimed components: 
(1)  Jin et al. teach wherein the dendritic silicone acrylate copolymer is present in the composition in a range of 2 to 20% by weight and further indicating that if it is less than 2%, there is a problem and if it is greater than 20%, then there is a problem of feeling of use (foreign object due to formation of a hard film on the skin) (p. 3); 
(2) Jin et al. teach wherein the silicone elastomer resin is present in the composition in the range of 2 to 20% by weight and further indicating that if it is less than 2% by weight, then there is a problem in terms of usability (excessive foreign matter is generated due to excessive film formation) (p. 3); and 
(3) Jin et al. teach wherein the colorant (titanium oxide or iron oxide) was present in a particular embodiment in an amount of 8% by weight of the composition (p. 4).  Sandstrom I  teach wherein the colorant is present in an 
Furthermore, it is noted that in a particular embodiment, Jin et al. teach a 10:10:8 ratio of components (1):(2):(3) (p. 4).  In general, the prior art teaches a broad range of concentration of each component, which indicates that various combinations are suitable in the invention.  It is also noted, that the claimed ratios are wide-ranging and the Applicants' specification provides no evidence that the selected ratio ranges in claims 15-16, 18-19 and 21 were not due to routine optimization and/or that the results should be considered unexpected compared to the prior art.  Due to numerous factors (e.g., form of the composition (e.g., o/w or w/o emulsion), amount of color desired, usability and feel required and/or desired), it would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention to combine these teachings and alter the concentration.  One of ordinary skill in the art would have been motivated to change the concentration as this could be expected to be advantageous for providing the optimal color, usability and feel in the cosmetic composition.
Thus, the claimed invention was prima facie obvious before the effective filing date of the claimed invention.

Claims 1, 4-5, 7-19 and 21-22 are newly rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (KR 2009/0054540; published: Jun. 1, 2009; of record), in view of Sandstrom (US 2012/0207801; published: Aug. 16, 2012; referred herein as Sandstrom II).

Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
Jin et al. is directed to a water-in-oil makeup cosmetic composition having durability without transfer externally (Title).  Jin et al. teach a cosmetic composition (water-in-oil make-up product) containing silicon resin and acrylate based copolymer (limitations of instant claims 1 and 21; Abstract).  The silicon resin is selected from the group consisting of trimethyl-siloxysilicate, phenylpropyldimethyl-siloxysilicate, trimethyl-siloxysilicate/dimethicone crosspolymer, dimethicone/vinyltrimethylsiloxysilicate crosspolymer, polyphenylsilsesquioxane, polypropylsilsesquioxane and dimethicone/silsesquioxane copolymer (limitations of instant claims 1, 7-9 and 21; Abstract).  The acrylate copolymer is selected from the group consisting of acrylates copolymer, acylates/alkyl methacrylate copolymer, acylates/acrylamide copolymer, acrylates/dimethicone copolymer, acrylates/dimethicone methacrylate copolymer, acrylates/ethylhexyl acrylate copolymer, acrylates/polytrimethylsiloxymethacylate copolymer and acrylates/VP copolymer (limitations of instant claims 1, 10-11 and 21; Abstract).  As detailed in the Examples, Jin et al. teach wherein the composition comprises silicone acrylate copolymer and the at least one silicone elastomer resin in a 1:1 weight ratio, and wherein the composition further comprises a colorant titanium oxide and iron oxide (limitations of instant claims 5, 14 and 17; ¶ bridging p. 4-5).

Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
	(a) Although Jin et al. teach wherein the abovementioned composition comprises colorants such as titanium oxide, they do not teach wherein the coloring agent is a surface-treated pigment selected from the group consisting of organosilanes and halogenated organosilanes (e.g., perfluorooctyltriethoxysilane), as required by instant claims 1, 4 and 21-22.  However, this deficiency is cured by Sandstrom II
Sandstrom II is directed to cosmetic compositions comprising acrylate film forming polymers and a surface-treated colorants which exhibit an improved or synergistic reduction in their propensity to transfer or rub of during wear (Abstract). Sandstrom II teach wherein the particulate solorant has been surface treated with a trialkoxyakylsilane such as triethoxycaprylylsilane or with a fluroalkylsilane such as perfluorooctyl treiethoxysilane ([0039]-[0040]).
	(b) Jin et al. and Sandstrom II do not specifically teach the claimed weight ratios of the surface-treated pigment and silicone elastomer resin, the dendritic silicone acrylate copolymer and surface-treated pigment and the surface-treated pigment and silicone elastomer resin, as required by instant claims 15-16, 18-19 and 21.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
prima facie obvious for a person of ordinary skill in the art to combine their respective teachings and to substitute the coloring agent of Jin et al. with an surface-treated pigment (e.g., perfluorooctyl triethyoxysilane), as instantly claimed, with a reasonable expectation of success, at the time of the instant application.  A person of ordinary skill would have been motivated to do so because Sandstrom II teach that these surface treated colorants exhibit an improved or synergistic reduction in their propensity to transfer or rub off during wear when combined with acrylate film forming polymers (e.g., silicone acrylate copolymers) (see entire reference; e.g., Abstract).
(b) Regarding the concentration of the three claimed components (dendritic silicone acrylate copolymer, silicone elastomer resin and surface-treated pigment) as specified in claims 15-16, 18-19 and 21, MPEP 2144.05 states: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Furthermore, with regards to the concentration of the three claimed components: 
(1)  Jin et al. teach wherein the dendritic silicone acrylate copolymer is present in the composition in a range of 2 to 20% by weight and further indicating that if it is less than 2%, there is a problem and if it is greater than 20%, then there is 
(2) Jin et al. teach wherein the silicone elastomer resin is present in the composition in the range of 2 to 20% by weight and further indicating that if it is less than 2% by weight, then there is a problem in terms of usability (excessive foreign matter is generated due to excessive film formation) (p. 3); and 
(3) Jin et al. teach wherein the colorant (titanium oxide or iron oxide) was present in a particular embodiment in an amount of 8% by weight of the composition (p. 4).  Sandstrom II teach wherein the colorant is present in an amount ranging from 0.1 to 75 wt% and more typically from about 5 to about 10 wt% ([0046] and [0060]).  
Furthermore, it is noted that in a particular embodiment, Jin et al. teach a 10:10:8 ratio of components (1):(2):(3) (p. 4).  In general, the prior art teaches a broad range of concentration of each component, which indicates that various combinations are suitable in the invention.  It is also noted, that the claimed ratios are wide-ranging and the Applicants' specification provides no evidence that the selected ratio ranges in claims 15-16, 18-19 and 21 were not due to routine optimization and/or that the results should be considered unexpected compared to the prior art.  Due to numerous factors (e.g., form of the composition (e.g., o/w or w/o emulsion), amount of color desired, usability and feel required and/or desired), it would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention to combine these teachings and alter the concentration.  One of ordinary skill in the art would have been motivated 
Thus, the claimed invention was prima facie obvious before the effective filing date of the claimed invention.

Claims 1, 3-5, 7 and 12-16 remain rejected under 35 U.S.C. 103 as being unpatentable over Barba (US 2010/0310489; published: Dec. 9, 2010; of record), in view of Sandstrom et al. (US 2012/0269754; published: Oct. 25, 2012; of record; referred to herein as Sandstrom I).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Barba is directed to a cosmetic makeup and/or care process using a siloxane resin and a film-forming polymer (Title).  Barba teaches a composition (liquid lipsticks) comprising butyl acrylate copolymer containing dendritic silicone side chains ([tris(trimethylsiloxy)siloxyethyldimethylsiloxy]silylpropyl methacrylate in isododecane), MQ-T propyl resin (30/70) in isododecane, Red 7, iron oxides, mica/titanium oxide/iron 1 oxide (limitation of instant claims 1, 7 and 12-13; Example 5).  With regards to the form of the composition, Barba teaches water/oil and oil/water emulsions (limitation of instant claims 1 and 3; [0047]).  Barba teaches that the organic pigmentary materials (e.g., titanium dioxide, iron oxides) are used to give a shade and coloration to the compositions incorporating them; that is, the compositions further incorporate at least one coloring agent (limitation of instant claim 5-6; [00547]).  Barba teach wherein a 
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
	(a) Although Barba teaches wherein the abovementioned composition comprises colorants such as titanium oxide, they do not teach wherein the coloring agent is a surface-treated pigment selected from the group consisting of alkyl silanes and halogenated organosilanes (e.g., triethoxy caprylylsilane – elected species), as required by instant claims 1 and 4.  However, this deficiency is cured by Sandstrom I.
	Sandstrom I is directed to make-up compositions (e.g. lip composition), wherein the compositions can be in the form of emulsions (w/o or o/w) and comprises a particulate colorant ([0074]).  The particulate colorant comprises (i) a particulate modifying agent; and (ii) a first colorant bonded to the surface of the particulate modifying agent ([0047]).  Sandstrom I teach that the surface treatment (of the particulate colorant) can be with a fluoroalkylsilane (i.e., a halogenated organosilane), and in particular they may be prepared by treating a particulate colorant with a trialkylfluorosilane such as perfluorooctyl triethyoxysilane or the colorant can be treated with an alkyl silane such as triethoxy caprylylsilane ([0055-0059]).  Sandstrom I teach that these surface treatments may be any such treatment that modifies the surface of the modifying agent which may make the particles more hydrophobic or more dispersible in a vehicle or may increase the adhesion of the first colorant to the modifying agent ([0055]).

Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	(a) The disclosures of Barba and Sandstrom I are each directed to oil-in-water makeup compositions comprising coloring agents.  Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine their respective teachings and to substitute the coloring agent of Barba with a surface-treated pigment (e.g., triethoxy caprylylsilane), as instantly claimed, with a reasonable expectation of success, at the time of the instant application.  A person of ordinary skill would have been motivated to do so because Sandstrom I teach that these surface treatments may be any such treatment that modifies the surface of the modifying agent which may make the particles more hydrophobic or more dispersible in a vehicle or may increase the adhesion of the first colorant to the modifying agent ([0055]).
(b) Regarding the concentration of the three claimed components (dendritic silicone acrylate copolymer, silicone elastomer resin and surface-treated pigment) as specified in claims 14-16, MPEP 2144.05 states: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Furthermore, with regards to the concentration of the three claimed components: 
(1) Barba teaches wherein the dendritic silicone acrylate copolymer is present in the composition in a range of 31.25-37.5% by weight (Examples 5 and 6); and 
(2) Barba teaches wherein the pigments are present in the composition in a range of 0.1-50% by weight, preferably ranging from 0.5% to 30% by weight and preferentially ranging from 1% to 20% by weight, relative to the total weight of the composition ([0542]).; and 
(3) Sandstrom I teach wherein the colorant is present in an amount ranging from 0.1 to 20 wt% and more typically from about 0.8 to about 10 wt% ([0046] and [0060]).  
In general, the prior art teaches a broad range of concentration of each component, which indicates that various combinations are suitable in the invention.  It is also noted, that the claimed ratios are wide-ranging and the Applicants' specification provides no evidence that the selected ratio ranges in claims 14-16 were not due to routine optimization and/or that the results should be considered unexpected compared to the prior art.  Due to numerous factors (e.g., form of the composition (e.g., o/w or w/o emulsion), amount of color desired, usability and feel required and/or desired), it would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention to combine these teachings and alter the concentration.  One of ordinary skill in the art would have been motivated to change the concentration as this could be 
	Thus, the claimed invention was prima facie obvious before the effective filing date of the claimed invention.

Claims 1, 3-5, 7 and 12-16 are newly rejected under 35 U.S.C. 103 as being unpatentable over Barba (US 2010/0310489; published: Dec. 9, 2010; of record), in view of Sandstrom (US 2012/0207801; published: Aug. 16, 2012; referred herein as Sandstrom II).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Barba is directed to a cosmetic makeup and/or care process using a siloxane resin and a film-forming polymer (Title).  Barba teaches a composition (liquid lipsticks) comprising butyl acrylate copolymer containing dendritic silicone side chains ([tris(trimethylsiloxy)siloxyethyldimethylsiloxy]silylpropyl methacrylate in isododecane), MQ-T propyl resin (30/70) in isododecane, Red 7, iron oxides, mica/titanium oxide/iron 1 oxide (limitation of instant claims 1, 7 and 12-13; Example 5).  With regards to the form of the composition, Barba teaches water/oil and oil/water emulsions (limitation of instant claims 1 and 3; [0047]).  Barba teaches that the organic pigmentary materials (e.g., titanium dioxide, iron oxides) are used to give a shade and coloration to the compositions incorporating them; that is, the compositions further incorporate at least one coloring agent (limitation of instant claim 5-6; [00547]).  Barba teach wherein a 
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
	(a) Although Barba teaches wherein the abovementioned composition comprises colorants such as titanium oxide, they do not teach wherein the coloring agent is a surface-treated pigment selected from the group consisting of alkyl silanes and halogenated organosilanes (e.g., triethoxy caprylylsilane – elected species), as required by instant claims 1 and 4.  However, this deficiency is cured by Sandstrom II.
	Sandstrom II is directed to cosmetic compositions comprising acrylate film forming polymers and a surface-treated colorants which exhibit an improved or synergistic reduction in their propensity to transfer or rub off during wear (Abstract). Sandstrom II teach wherein the particulate solorant has been surface treated with a trialkoxyakylsilane such as triethoxycaprylylsilane or with a fluroalkylsilane such as perfluorooctyl triethoxysilane ([0039]-[0040]).
	(b) Barba and Sandstrom II do not specifically teach the claimed weight ratios of the surface-treated pigment and silicone elastomer resin, the dendritic silicone acrylate copolymer and surface-treated pigment and the surface-treated pigment and silicone elastomer resin, as required by instant claims 14-16.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	(a) The disclosures of Barba and Sandstrom II are each directed to oil-in-water makeup compositions comprising coloring agents. Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine their respective teachings and to substitute the coloring agent of Barba with a surface-treated pigment (e.g., perfluorooctyl triethyoxysilane), as instantly claimed, with a reasonable expectation of success, at the time of the instant application.  A person of ordinary skill would have been motivated to do so because Sandstrom II teach that these surface treated colorants exhibit an improved or synergistic reduction in their propensity to transfer or rub off during wear when combined with acrylate film forming polymers (e.g., silicone acrylate copolymers) (see entire reference; e.g., Abstract).
(b) Regarding the concentration of the three claimed components (dendritic silicone acrylate copolymer, silicone elastomer resin and surface-treated pigment) as specified in claims 14-16, MPEP 2144.05 states: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Furthermore, with regards to the concentration of the three claimed components: 
(1) Barba teaches wherein the dendritic silicone acrylate copolymer is present in the composition in a range of 31.25-37.5% by weight (Examples 5 and 6); and 
(2) Barba teaches wherein the pigments are present in the composition in a range of 0.1-50% by weight, preferably ranging from 0.5% to 30% by weight 
(3) Sandstrom II teach wherein the colorant is present in an amount ranging from 0.1 to 75 wt% and more typically from about 5 to about 10 wt% ([0042]).   
In general, the prior art teaches a broad range of concentration of each component, which indicates that various combinations are suitable in the invention.  It is also noted, that the claimed ratios are wide-ranging and the Applicants' specification provides no evidence that the selected ratio ranges in claims 14-16 were not due to routine optimization and/or that the results should be considered unexpected compared to the prior art.  Due to numerous factors (e.g., form of the composition (e.g., o/w or w/o emulsion), amount of color desired, usability and feel required and/or desired), it would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention to combine these teachings and alter the concentration.  One of ordinary skill in the art would have been motivated to change the concentration as this could be expected to be advantageous for providing the optimal color, usability and feel in the cosmetic composition.
	Thus, the claimed invention was prima facie obvious before the effective filing date of the claimed invention.

Response to Arguments
Applicants’ arguments have been fully considered, but are not found persuasive.  
Applicants argue that as demonstrated in the Declaration filed on Jan. 19, 2021, the invention emulsions comprising at least one dendritic silicone acrylate copolymer 
This is not found persuasive.  In response to Applicants’ argument of unexpected results, the Examiner responds with the following statements:  
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range (see MPEP § 716.02(d)).  In the instant case, the claims are directed to a composition containing at least one surface-treated pigment, wherein the concentration can be anything, whereas the data supports unexpected results when the claimed composition comprises 6-12 wt% of the surface-treated pigment. The claims currently encompass 100% or less. It is noted that the data indicates a trend that as concentration increases, the change in effect between the two treatment groups (surface- and non-surface-treated pigment containing compositions) decreases. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENEVIEVE S ALLEY/Primary Examiner, Art Unit 1617